OPINION
Appellant Rodger D. Hill filed an application for benefits with the Industrial Commission for an injury he suffered on December 12, 1997. A hearing was held on such claim on October 26, 1999, before an Industrial Commission Staff Hearing Officer (SHO). On October 26, 1999, the SHO issued an order allowing Appellant's claim and determining that he had the right to participate in the fund for certain conditions. On November 15, 1999, Appellee Centria filed a timely notice of appeal to the Industrial Commission. On November 11, 1999, the SHO issued a "Corrected Order to Order dated 10/26/1999". A review of the two Orders shows them to be identical save for the correction of a typographical error of omission. On November 19, 1999, the Industrial Commission refused Appellee Centria's Notice of Appeal. Said decision was mailed on November 27, 1999, and received by Appellee on November 29, 1999. On November 29, 1999, Appellee Centria filed a Notice of Appeal of the SHO's corrected Order of November 11, 1999, to the Industrial Commission. On January 28, 2000, Appellee filed its Notice of Appeal to the Guernsey County Court of Common Pleas. On May 31, 2000, Appellant Hill filed a Motion for Judgment on the Pleadings arguing that the common pleas court lacked jurisdiction due to failure to exhaust administrative remedies as Appellee Centria's appeal of the SHO's corrected Order of November 11, 1999, was still pending before the Industrial Commission. On June 26, 2000, the Trial Court granted Appellant's Motion for Judgment on the Pleadings and dismissed Centria's appeal without prejudice. On July 5, 2000, Appellant Hill filed a Motion for Order Awarding Attorney Fees to be Paid by Centria pursuant to R.C. § 4123.512(F). On July 24, 2000, Appellant filed a Notice of Appeal of the trial court's June 26, 2000, dismissal, with this court. On August 4, 2000, Appellant Hill filed a Motion for Assessment of Additional Attorney Fees as Sanctions. On August 16, 2000, the trial court denied Appellant Hill's Motion for Attorney Fees and Motion for Assessment of Additional Attorney Fees as Sanctions. On August 30, 2000, the Industrial Commission mailed its Order denying Centria's appeal of the SHO's Corrected Order of November 11, 1999. On September 8, 2000, Appellee Centria appealed the Industrial Commission's August 30, 2000, Order to the Court of Common Pleas where it is currently pending as Case No. 00 W.C. 449.
                          ASSIGNMENTS OF ERROR  I. THE TRIAL COURT COMMITTED PREJUDICIAL ERROR BY DENYING PLAINTIFF-APPELLANT RODGER D. HILL'S MOTION FOR ORDER AWARDING ATTORNEY'S FEES TO BE PAID BY DEFENDANT-APPELLEE CENTRIA, INC. PURSUANT TO ORC § 4123.512.
  II. THE TRIAL COURT COMMITTED PREJUDICIAL ERROR BY FAILING TO CONCLUDE THAT DEFENDANT-APPELLEE CENTRIA, INC.'S ARGUMENTS IN OPPOSITION TO PLAINTIFF-APPELLANT RODGER D. HILL'S MOTION FOR ATTORNEY'S FEES WERE UNWARRANTED UNDER EXISTING LAW AND COULD NOT BE SUPPORTED BY A GOOD FAITH ARGUMENT FOR AN EXTENSION, MODIFICATION, OR REVERSAL OF EXISTING LAW AND WERE FRIVOLOUS UNDER ORC § 2323.51.
From this short historical review of the record, we find that Appellee Centria's appeal of the SHO's corrected Order of November 11, 1999, is still pending before the Court of Common Pleas as Case No. 00 W.C. 449. As no final decision has yet been reached in this matter, this Court finds that the issues presented in this matter are not ripe for appeal Accordingly, this appeal is dismissed.
  ___________ Boggins, J.
Gwin, P.J. concurs Hoffman, J. dissents.